Citation Nr: 0411273	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  98-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on being housebound.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans 
Services



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1945 to April 1947 
and from September 1949 to December 1952.  Review of the record 
reveals that he has been assigned a permanent and total disability 
evaluation for pension purposes since March 30, 2001.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2002 the Board remanded the case to the RO for issuance 
of a statement of the case (SOC).  See Pond v. West, 12 Vet. App. 
341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  The RO 
issued the SOC in January 2004, and the veteran filed his 
substantive appeal in January 2004.  The veteran's representative 
submitted additional comment on his behalf in February 2004.

In his January 2004 substantive appeal, the veteran requested a 
hearing before the Board.  In a letter dated in February 2004, the 
veteran was informed that his hearing was scheduled for April 14, 
2004, 1:00 p.m., in Washington, DC.  The veteran failed to report 
for his scheduled hearing.  There is no record in the claim file 
of the veteran having requested a rescheduling of the hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The May 2001 VA examination report for aid and attendance reveals 
that it was reported that the veteran could walk only 20 feet, 
with a limp on his left foot, when he has to sit down due to being 
winded.  This was then confirmed during the examination.

The report also noted the veteran's tendency to fall.  Further, 
the report reflects that the examiner noted that she accomplished 
an Aid and Attendance Form which was in the claim file.  The 
Board, however, notes no record of the form in the claim file.  
This filled-out form needs to be located or reaccomplished by the 
examiner.  Finally, the examiner did not render an opinion as to 
the veteran's need for aid and attendance in light of his 
disability.  In fact the examiner questioned whether that was the 
benefit requested.

The examination report does not detail any upper extremity 
impairment or restrictions.  It is noted that the veteran uses a 
wheelchair.  It is not clear from the report whether he can get in 
and out of the wheelchair without assistance nor is it shown 
whether he could get from his bed to a wheel chair to leave his 
home in the case of an emergency.  Overall, a clear picture of 
what daily functions he can and cannot do is missing.

The assignment of pension benefits is based on multiple 
disabilities, including diabetes at 60 percent disabling, multiple 
residuals of a cerebrovascular accidents affecting both arms and 
legs, and difficulty breathing.  There is no current adequate 
examination to ascertain if these ratings are correct, or whether 
there is any basis to assign a single 100 percent rating for any 
disability.

Accordingly, the case is REMANDED for the following:

1.  The RO shall endeavor to locate the aid and attendance form 
which the examiner at the May 2001 examination noted was 
accomplished and associate it with the claim file, or document the 
search for the form and the fact it was not found.

2.  After the above is complete, the RO shall arrange for 
appropriate examination(s) of the veteran to determine whether the 
severity of his disabilities entitle him to special monthly 
pension for aid and attendance or housebound under applicable 
regulations.  Request the examiner to render an opinion as to 
whether the veteran's disability renders him housebound or in need 
of assistance with the performance of the activities of daily 
living.  Please ensure the claim file is provided to the 
examiner(s) for use in conducting the examination.

It is noted that any examination(s) conducted should be 
sufficiently thorough so as to be able to rate the veteran's 
disorder, in pertinent part, to ascertain whether there is any 
singular disorder that warrants a singular 100 percent rating.

3.  After all of the above is completed, the RO shall review all 
of the evidence obtained since the supplemental SOC (SSOC) in 
light of all the other evidence of record.  To the extent that the 
benefit sought on appeal remains denied, issue the veteran a SSOC 
and, if all is in order, return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





